 1   WRIGHT, FINLAY & ZAK, LLP
     Lindsay D. Robbins, Esq.
 2   Nevada Bar No. 13474
 3   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 4   (702) 475-7967; Fax: (702) 946-1345
     lrobbins@wrightlegal.net
 5   Attorneys for Plaintiff, Deutsche Bank National Trust Company, As Trustee For The Holders of
 6   GSAMP Trust 2005-AHL Mortgage Pass-Through Certificates, Series 2005-AHL

 7                                UNITED STATES DISTRICT COURT
 8                                        DISTRICT OF NEVADA
 9   DEUTSCHE BANK NATIONAL TRUST Case No.: 2:19-cv-00303-GMN-EJY
     COMPANY, AS TRUSTEE FOR THE
10   HOLDERS OF GSAMP TRUST 2005-AHL
     MORTGAGE              PASS-THROUGH STIPULATION AND ORDER TO STAY
11   CERTIFICATES, SERIES 2005-AHL,     CASE PENDING APPEAL
12             Plaintiff,
13          vs.

14   WESTCOR LAND             TITLE INSURANCE
     COMPANY,
15                   Defendant.
16
17          Plaintiff Deutsche Bank National Trust Company, As Trustee For The Holders of

18   GSAMP Trust 2005-AHL Mortgage Pass-Through Certificates, Series 2005-AHL (“Deutsche
19
     Bank”), and Defendant Westcor Land Title Insurance Company, (“Westcor”) (collectively, the
20
     “Parties”), by and through their counsel of record, hereby agree and stipulate as follows.
21
22          WHEREAS, there are now currently pending in the United States District Court for the

23   District of Nevada more than three dozen actions between national banks, on the one hand, and
24   their title insurers, on the other hand (the “Actions”);
25
            WHEREAS, each of the Actions involves a title insurance coverage dispute wherein the
26
     national bank contends, and the title insurer disputes, that a title insurance claim involving an
27
28   HOA assessment lien and subsequent sale was covered by a policy of title insurance;




                                                  Page 1 of 3
             WHEREAS, in virtually all of these Actions, the title insurer underwrote an ALTA 1992
 1
 2   loan policy of title insurance with form 1 coverage, along with the CLTA 100/ALTA 9

 3   Endorsement and either the CLTA 115.1/ALTA 4 Endorsement or the CLTA 115.2/ALTA 5
 4
     Endorsement (the “Form Policy”);
 5
             WHEREAS, each of the Actions implicates common questions of interpretation of the
 6
 7   Form Policy;

 8           WHEREAS, the national bank in one of these actions has now appealed a judgment of
 9   dismissal to the Ninth Circuit Court of Appeals, Wells Fargo Bank, N.A. v. Fidelity National
10
     Title Ins. Co., Ninth Cir. Case No. 19-17332 (District Court Case No. 3:19-cv-00241-MMD-
11
     WGC) (the “Wells Fargo II Appeal”);
12
13           WHEREAS, the Parties anticipate that the Ninth Circuit Court of Appeals’ decision in

14   the Wells Fargo II Appeal will likely touch upon issues regarding the interpretation of the Form
15   Policy and the reasonableness of the insurer’s denial, that could potentially affect the disposition
16
     of the other Actions, including the instant action;
17
             WHEREAS, Deutsche Bank previously moved to stay the instant action pending the
18
19   disposition of the Wells Fargo II Appeal [ECF No. 42] (the “Motion to Stay”);

20           WHEREAS both of the Parties intend that the instant Stipulation is to withdraw and
21
     replace the previously filed Motion to Stay;
22
             WHEREAS both of the Parties agree that it is appropriate and desirous to stay the instant
23
     action pending the disposition of the Wells Fargo II Appeal, that a stay of the instant action will
24
25   not prejudice either of the Parties, and that a stay of the instant action will best serve the interests

26   of judicial economy (given the possibility that the Ninth Circuit Court of Appeals’ decision on
27
     the Wells Fargo II Appeal might affect the disposition of this case);
28



                                                  Page 2 of 3
            NOW THEREFORE, the Parties, by and through their undersigned counsel, hereby
 1
 2   stipulate and agree as follows:

 3          1. The instant action shall immediately be STAYED, pending the disposition of the Wells
 4
            Fargo II Appeal.
 5
            2. The scheduling order previously entered in this action is hereby VACATED.
 6
 7          3. Each of the Parties shall be excused from responding to any now-outstanding

 8          discovery requests propounded by the other until after the stay is lifted.
 9          4. Any now-pending deadlines to file responses to, or replies in support of, any
10
            outstanding motions are hereby VACATED.
11
            5. By entering into this stipulation, neither of the Parties is waiving its right to
12
13          subsequently move the Court for an order lifting the stay in this action.

14
     DATED this 16th day of January, 2020.            DATED this 16th day of January, 2020.
15
16   WRIGHT, FINLAY & ZAK, LLP                        RESNICK & LOUIS, P.C.

17   /s/ Lindsay D. Robbins                           /s/ Sue Trazig Cavaco
     Lindsay D. Robbins, Esq.                         Sue Trazig Cavaco, Esq.
18   Nevada Bar No. 13474                             Nevada Bar No. 6150
19   7785 W. Sahara Ave., Suite 200                   Emily Navasca, Esq.
     Las Vegas, NV 89117                              Nevada Bar No. 13202
20   Attorney for Plaintiff Deutsche Bank             8925 West Russel Rd., Suite 220
     National Trust Company, As Trustee For           Las Vegas, NV 89148
21
     The Holders of GSAMP Trust 2005-AHL              Attorneys for Defendant, Westcor Land Title
22   Mortgage Pass-Through Certificates,              Insurance Company
     Series 2005-AHL
23
     IT IS SO ORDERED.
24                                                    Dated this 16
                                                                 ___ day of January, 2020.
     IT IS FURTHER ORDERED the
25   Defendant's Motion to Dismiss, (ECF
     No. 7), Motion for Leave to File
26   Supplemental Authority, (ECF No. 28),
     and Plaintiff's Motion to Stay, (ECF No.     ________________________________________
27   42), are DENIED as moot.                     Gloria M. Navarro, District Judge
28                                                United States District Court
     IT IS FURTHER ORDERED that the
     parties shall file a joint status report
     every ninety days, beginning on March
     9, 2020, addressing the status of the
                                                Page 3 of 3
     Wells Fargo II Appeal.
